COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS
                                  §
                                              No. 08-14-00236-CV
 ABRAHAM WOLF,                    §
                                                Appeal from the
               Appellant,         §
                                               243rd District Court
 v.                               §
                                            of El Paso County, Texas
 GARRY STARR AND BONNIE STARR, §
                                             (TC# 2012-DCV05225)
               Appellees.         §

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 7, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stephen G. Peters, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 7, 2015.

       IT IS SO ORDERED this 9th day of December, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.